Citation Nr: 1226728	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  03-35 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Boston, Massachusetts




THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 percent for the service-connected migraine headaches prior to June 15, 2006.    
 
2.  Entitlement to an initial disability rating greater than 30 percent for the service-connected migraine headaches beginning on June 15, 2006.    




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service from May 1981 to August 1984.

The issues first came to the Board of Veterans' Appeals (Board) on appeal from a February 2002 rating decision issued by the RO.  

In May 2005, the Veteran presented testimony at a hearing held at the RO before a Veterans Law Judge (VLJ) who, effective on February 27, 2012, was designated by the Secretary to serve as Acting Chairman of the Board, pursuant to 5 U.S.C.A. § 3345.  On this point, under 38 U.S.C.A. § 7102(b), proceedings before the Board may not be assigned to the Chairman as an individual member.  

Thus, in May 2012, the Board sent the Veteran a letter offering her another hearing before a different VLJ who would ultimately decide this appeal, other than the Acting Chairman. See 38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011) (generally the Board member who conducts the hearing will participate in making the final determination of the claim).  

Despite offering the Veteran another hearing with the undersigned VLJ who is deciding this appeal, the Board did not receive any additional hearing request from the Veteran. Therefore, according to the terms of the May 2012 letter, the Board assumes that no additional hearing is desired and will proceed to evaluate the appeal.
  
In December 2005 and May 2009, the Board remanded the case to the RO for additional development.  After completion of this development by the RO, the case has been returned to the Board for the purpose of appellate disposition.  

The Veteran also perfected an appeal of the RO's denial of service connection for temporomandibular joint (TMJ) syndrome.  However, the RO resolved that issue in the Veteran's favor in a recent April 2011 rating decision.  

Since the Veteran has not since appealed either the initial rating or effective date assigned for her TMJ syndrome, that issue is no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (the Veteran must separately appeal these downstream issues).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

Beginning on December 28, 2000, the service-connected migraine headaches is shown to have been productive of a disability picture that more nearly approximates that of characteristic prostrating attacks occurring on average at least once a month throughout the entire appeal period.  


CONCLUSION OF LAW

Effective on December 28, 2000, the criteria for the assignment of an initial disability rating of 30 percent, but no greater, for the service-connected migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.10, 4.21, 4.124a including Diagnostic Code 8100 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

For the migraine headaches issue, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in January 2006, June 2009, and October 2009.    

Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing her about the information and evidence not of record that was necessary to substantiate her increased initial rating for migraine headache issue; (2) informing her about the information and evidence the VA would seek to provide; (3) informing her about the information and evidence she was expected to provide. See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, the June 2009 and October 2009 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

This appeal arises from disagreement with the initial evaluation following the grant of service connection for migraine headaches in a February 2002 rating decision.  

Both the Court and the Federal Circuit Court of Appeals have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With regard to timing, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If not timely or inadequate, such errors can be effectively "cured" by providing any necessary VCAA notice and then and readjudicating the claim.  

That is, a Statement of the Case (SOC) or Supplemental SOC (SSOC) can readjudicate the claim so that the intended purpose of the notice is not frustrated and the appellant is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

As a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by a subsequent SOC or SSOC.  Prickett, 20 Vet. App. at 376. 

The timing defect was cured.  After providing additional VCAA notice in June 2009 and October 2009, the RO readjudicated the migraine headaches claim in a latter April 2011 SSOC.  Any timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376;

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency). 

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, and private medical evidence as identified and authorized by the Veteran.  

For her part, the Veteran has submitted personal statements, private medical evidence, lay statements from others, hearing testimony, and representative argument.  

The Veteran was also afforded November 2009 and October 2010 VA examinations to rate the current severity of her migraine headaches.  The need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v. Nicholson, 21 Vet. App. 174, 182-83.  

Here, both VA examinations are not unduly remote.  There is no suggestion that the evidence is not sufficient to evaluate the appeal.  Also, the Board is granting a 30 percent rating to account for worsening of the migraine headaches disability, throughout the entire appeal period.  

In addition, no other probative medical or lay evidence demonstrates a worsening of the migraine headaches disability beyond the 30 percent already being granted.  Therefore, a new VA examination to rate the severity of her migraine headaches is not warranted. 

With regard to the May 2005 hearing, in Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  

At the May 2005 hearing, the Veterans Law Judge and representative for the Veteran outlined the issue on appeal and engaged in a colloquy as to substantiation of the claim.  Overall, the hearing was legally sufficient.  

Finally, the RO substantially complied with the Board's December 2005 and May 2009 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  

Specifically, pursuant to the remands, medical authorization forms (VA Forms 21-4142) for private medical records were sent to the Veteran, the Veteran was provided VA examinations to rate the current severity of her migraine headaches, and the Veteran was sent updated VCAA notice letters. 

The RO has substantially complied with the Board's instructions.  In summary, the duty to assist has been met for the migraine headaches issue on appeal.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2011). 


Analysis - Increased Rating for Migraine Headaches

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

The pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  

Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

In the February 2002 rating decision on appeal, the RO granted service connection for migraine headaches. The service-connected migraine headache disability is rated under Diagnostic Code 8100 (migraine).  38 C.F.R. § 4.124a. 

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for migraine headaches, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection until the present.  

The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture.  This has resulted in "staged ratings" based upon the facts found during the period in question. Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

That is to say, the Board must consider whether there have been times when her migraine headaches disability has been more severe than at others.  Id. 

Here, from December 28, 2000 to June 15, 2006, the Veteran's migraine headache disability was rated as 10 percent disabling. 

On June 15, 2006, the service-connected migraine headache disability is rated as 30 percent disabling. 

The Veteran contends that her service-connected migraine headache disability is more severe than is contemplated by the currently-assigned 10 and 30 percent ratings. 

The Board presently grants the appeal in part and finds that an initial 30 percent disability rating is warranted throughout the entire appeal period, effective December 28, 2000. 

Under Diagnostic Code 8100, a noncompensable (no  percent) rating for migraine headaches is warranted with less frequent attacks.  A 10 percent rating is in order for migraine with characteristic prostrating attacks averaging one in two months over the last several months.  

A 30 percent rating is assigned for migraine with characteristic prostrating attacks occurring on an average once a month over the last several months.  A maximum evaluation of 50 percent is awarded when migraine is characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a. 

The regulations do not define the term "prostrating," but "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary 1554 (31st ed.2007).

The evidence of record is consistent with an initial 30 percent rating for migraine headaches throughout the entire appeal period, effective from December 28, 2000. 38 C.F.R. § 4.7.  The evidence shows characteristic prostrating attacks occurring on an average of at least once a month over the last several months, meeting the criteria for a 30 percent rating.  See 38 C.F.R. § 4.124a.  

In making this determination, the Board has considered VA treatment records, private treatment records, VA examinations, lay statements from others, as well as the Veteran's personal lay statements and hearing testimony. 

In particular, University of Massachusetts Medical Center records dated from 1994 to 1997 record "splitting" migraine headaches that occur two times a month.  The Veteran took Tylenol to treat her headaches.  

A January 1997 University of Massachusetts Community Physicians outpatient report discussed "horrible" headaches with vomiting.  The Veteran took Imitrex to treat the headaches.  

A September 1998 private treatment report from Dr. L.Z.L., DDS, noted a 20-year history of headaches that could last three days with symptoms of pain, nausea, and vomiting.  

In a May 2003 statement, the Veteran states that her headaches were "agonizing" and "incapacitating" for periods of three days.  She reported vomiting, and taking Imitrex.  

An August 2003 VA examiner documented one to two headaches a month with Imitrex treatment. 

At the May 2005 hearing, the Veteran testified that she had "horrible" headaches anywhere from one to three times a month, depending on her stress level.  They could last from one to four days.  Twice a month, she had to lie down to relieve the pain, which could be severe (10/10 on the pain level).  The headaches could include nausea and vomiting symptoms.  She took Motrin to treat the headaches.  She reported that she was not able to work when the headaches occurred.  
 
A June 2006 VA examiner documented "prostrating" headaches twice a month, lasting two to three days.  Occasionally, these headaches could occur once a week.  The headaches were accompanied by nausea, vomiting, pain, weakness, and fatigue.  She took Imitrex and Motrin to treat the headaches. 

In a September 2006 statement, the Veteran stated her service-connected headaches and TMJ disabilities impacted her future employment.  However, there was no indication in the record the Veteran had recently sought employment, as she reported her time was spent at home raising her four children. 

A November 2009 VA examiner documented "prostrating" and "throbbing" and "severe" headaches twice a month with vomiting.  The Veteran took Imitrex to treat the headaches.  

An April 2009 Village Family Chiropractic report remarked that the Veteran had "ongoing" headaches.  

An April 2010 lay statement from a friend of the Veteran indicated that the Veteran's headaches could be so "debilitating" that the Veteran had to withdraw from her family and go to bed until her migraines subside.  During this time, she required assistance taking care of her family.  

A May 2010 private Marion Dental Health Associates record discussed the Veteran experiencing migraine headaches at least once a month since 1984.  

Finally, an October 2010 VA examiner documented "chronic" migraine headaches for the past 20 years with symptoms of nausea, vomiting, and blurred vision.  She took Imitrex to treat the headaches.

The lay and the medical evidence of record credibly establishes that the headaches are prostrating in nature as they have been variously described and assessed as "severe" or "incapacitating" or "prostrating" or "chronic" or "debilitating" or "throbbing" or "splitting" or "horrible" or "agonizing."  

The Veteran often has to lie down to relieve the headaches.  In short, there is sufficient evidence the Veteran has experienced prostrating headaches.  The Veteran's lay assertions regarding prostrating headaches are credible.  See generally Pierce v. Principi, 18 Vet. App. 440 (2004) (lay evidence may can be probative of frequency, prolongation, and severity of headaches). 

The Board finds the service-connected disability picture more closely resembles the criteria for an initial 30 percent rating under Diagnostic Code 8100 for migraine headaches throughout the entire appeal period, as there is no discernible difference in the severity of her migraine headache disability prior to and after June 15, 2006.    

However, the evidence of record does not warrant the maximum 50 percent rating. 38 C.F.R. § 4.7.  

The Veteran's headaches are not characterized by very frequent "completely prostrating" and prolonged attacks productive of "severe" economic inadaptability, which is required for a 50 percent rating under Diagnostic Code 8100.  See 38 C.F.R. § 4.124a.  

Her headaches average one to three times a month and are not on a very frequent basis.  Although her headaches do cause a degree of functional impairment, there is no persuasive evidence of "severe" economic adaptability.  

The Veteran reports that her headaches at times prevented her from working on certain days at her former job at Raytheon.  However, after she left her job, there is no indication the Veteran has attempted to secure employment as she stays at home to raise her four children.  See also August 2003 VA psychological examination.  

Because of the successive nature of the rating criteria under Diagnostic Code 8100, the evaluation for each higher disability rating includes the criteria of each lower disability rating.  

Although there is evidence of prostrating headaches, each of the criteria listed in the 50 percent rating must be met in order to warrant such a rating. See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  

Absent a showing of "very frequent" headaches and "severe" economic inadaptability due to headaches, there is no basis to assign a rating higher than 30 percent under Diagnostic Code 8100. 

Accordingly, the Board finds that the evidence supports an initial disability rating of 30 percent, but no higher, for the service-connected migraine headaches.  38 C.F.R. § 4.3. 


Fenderson Consideration

The RO previously staged the Veteran's migraine headache disability rating.  That is, the RO awarded a 10 percent rating from December 28, 2000 to June 15, 2006, and a 30 percent rating after June 15, 2006.  

However, the Board finds an initial 30 percent rating for a migraine headaches disability is warranted, effective throughout the entire appeal period from December 28, 2000.  It is not necessary to "stage" the Veteran's rating, as her symptoms have been fairly consistent at the 30 percent level.  Fenderson, 12 Vet. App. at 126.   


Extraschedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  Since the rating criteria reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008); VAOPGCPREC 6-96.  The evidence fails to show anything unique or unusual about the Veteran's headache disability that would render the schedular criteria inadequate. 

The headache disability does not markedly interfere with her ability to work, meaning above and beyond that contemplated by her separate schedular ratings.  See 38 C.F.R. § 3.321(b)(1).  Some interference with employment is already contemplated by the disability rating that is assigned.  

Generally, the degree of disability specified in the Rating Schedule is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96. See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to her service-connected headache disability, to suggest she is not adequately compensated for her disabilities by the regular Rating Schedule.  See 38 C.F.R. § 3.321(b)(1);  VAOPGCPREC 6-96.  There is no assertion or evidence of any inpatient treatment for her headache disability.  Her treatment appears to be solely on an outpatient basis.


ORDER

An initial 30 percent disability rating, but no higher, for the service-connected migraine headaches, effective on December 28, 2000 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


